

STOCK REDEMPTION AGREEMENT  


Stock Redemption Agreement, made this 7th day of November, 2007, between GCA III
Acquisition Corp., a Delaware corporation, with its principal offices located at
115 East 57th Street, New York, NY 10022 (the “Company”), and the undersigned
stockholder of the Company (the “Redeeming Stockholder”).


WHEREAS, the Company desires to acquire from the Redeeming Stockholder 2,500,000
shares (the “Shares”) of the common stock of the Company, par value $.0001 per
share (the “Common Stock”) on the terms and conditions hereinafter set forth,
and the Redeeming Stockholder desires to redeem the Shares;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties do hereby agree as follows:


1. Redemption of Shares. Subject to the terms and conditions hereinafter set
forth, the Company hereby agrees to acquire from the Redeeming Stockholder the
Shares, at a price in cash equal to $0.014516 per share, and the Redeeming
Stockholder agrees to sell the Shares to the Company for such price. The total
price for which the Shares shall be redeemed is thirty-six thousand two hundred
and eighty-nine and 76/00 ($36,289.76). The certificate reflecting the Shares
will be surrendered and delivered by the Redeeming Stockholder contemporaneously
herewth or as soon as otherwise practicable.


2. Representations By The Company. The Company hereby represents and warrants to
the Redeeming Stockholder as of the date hereof as follows:


(a) The Company is a corporation duly organized, existing, and in good standing
under the laws of the State of Delaware, and has the power to conduct the
business which it conducts and proposes to conduct; and


(b) The execution, delivery, and performance of this Subscription Agreement by
the Company shall have been duly approved by the board of directors of the
Company, and all other actions required to authorize and effect the offer and
sale of the Shares shall have been duly taken and approved.


3. Miscellaneous.


3.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, addressed to the Company at 115 East 57th Street, New York, NY 10022,
and to the Redeeming Stockholder at 329 East 12th Street, #17, New York, NY
10003. Notices shall be deemed to have been given on the date of mailing, except
notices of change of address, which shall be deemed to have been given when
received.


3.2 This Stock Redemption Agreement shall not be changed, modified, or amended
except by a writing signed by both the Company and the Redeeming Stockholder.


3.3 This Stock Redemption Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors, and/or assigns. This Stock Redemption Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and supersedes all prior discussions, agreements, and
understandings of any and every nature between them.


3.4 Notwithstanding the place where this Stock Redemption Agreement may be
executed by either party, it is agreed that all the terms and provisions hereof
shall be construed in accordance with and governed by the laws of the State of
New York without regard to principles of conflicts of laws. The parties hereby
agree that any dispute that may arise between them arising out of or in
connection with this Stock Redemption Agreement shall be adjudicated before a
court located in the County of New York, NY and they hereby submit to the
exclusive jurisdiction of the courts of the State of New York located in New
York, NY, and of the federal courts having jurisdiction in such district with
respect to any action or legal proceeding commenced by either party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Stock Redemption Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, in care of the address set forth or otherwise referenced in
Section 3.1 hereof or such other address as may be furnished in writing to the
other hereinafter.
 

--------------------------------------------------------------------------------


 
3.5 This Stock Redemption Agreement may be executed in counterparts.


3.6 The holding of any provision of this Stock Redemption Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Stock Redemption Agreement, which shall thereafter
remain in full force and effect.


3.7 It is agreed that a waiver by either party of a breach of any provision of
this Stock Redemption Agreement shall not operate, or be construed, as a waiver
of any subsequent breach by that same party.


3.8 The Redeeming Stockholder agrees to execute and deliver all such further
documents, agreements, and instruments, and take such other and further action,
as may be reasonably requested by the Company to carry out the purposes,intent
of, and any legal requirements associated with, this Stock Redemption Agreement.


3.9 The Company agrees not to disclose the name, address, or any other
information about the Redeeming Stockholder, except as may be required by law.


IN WITNESS WHEREOF, the parties have executed this Stock Redemption Agreement as
of the day and year first written above.

      Redemption Accepted: Signature of Redeeming Stockholder:             GCA
III ACQUISITION CORP.      
- A Delaware Corporation -
                        /s/ Jennifer L. Lee     /s/ Michael M. Membrado

--------------------------------------------------------------------------------

Jennifer L. Lee    

--------------------------------------------------------------------------------

Name: Michael M. Membrado
Title: President               Date: November 7, 2007

 

--------------------------------------------------------------------------------

